In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                                ________________________

                                    No. 07-16-00355-CV
                                ________________________


                                MARIA RAMOS, APPELLANT

                                           V.

                        ANN MARIE CASTANEDA, APPELLEE



                             On Appeal from the County Court
                                 Deaf Smith County, Texas
             Trial Court No. CI 2016-05623; Honorable D.J. Wagner, Presiding


                                      April 28, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Maria G. Ramos, proceeding pro se, filed this appeal from a default

judgment in favor of Appellee, Ann Marie Castaneda. Because Ramos has yet to file a

brief, we dismiss the appeal.


      The appellate record in this case was due November 7, 2016. After receiving

two extensions, the clerk’s record was filed on December 15, 2016. The reporter’s
record, however, was not filed because Ramos failed to request preparation and make

arrangements to pay for the record. See TEX. R. APP. P. 35.3(b)(2), (3). In a letter

dated November 7, 2016, we ordered Ramos to do so by November 18, or we would set

the deadline for filing her brief with any issues or points raised that did not require a

reporter’s record being considered and decided. See TEX. R. APP. P. 37.3(c). This

deadline lapsed and the reporter notified the court that Ramos had not requested the

record or made payment.


       Accordingly, we deemed the reporter’s record filed as of December 15, 2016,

and notified Ramos that her brief was due by January 16, 2017.                     This court

subsequently granted Ramos three extensions of time to file her brief until April 3, 2017.

When she failed to file a brief by that date, the court sua sponte granted Ramos an

extension of time to file her brief until April 20, and the clerk notified her, by letter, that

failure to timely file a brief would subject the appeal to dismissal without further notice.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Ramos made no response to the court’s letter

and the brief remains outstanding.        Her pro se status does not exempt her from

compliance with the rules of appellate procedure. See Pena v. McDowell, 201 S.W.3d
665, 667 (Tex. 2006).


       Therefore, this appeal is dismissed for want of prosecution and failure to comply

with a notice from the clerk of this court requiring action within a specified time. TEX. R.

APP. P. 38.8(a)(1); 42.3(b), (c).



                                                   Per Curiam



                                              2